DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 06/03/2021.
Claims 1, 6-9, and 14 have been amended and are hereby entered.
Claims 1, 3 and 5-14 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/28/21, with respect to the 35 U.S.C. 112(a) rejections of claims 1, 3 and 5-14 have been fully considered and are persuasive. Applicant’s amendments to claims 1 and 14 clarify that the claims are classifying items into routes instead of classifying routes based on the items already in the routes. The 35 U.S.C. 112(a) rejections of claims 1, 3 and 5-14 have been withdrawn. 
Applicant’s arguments, see pages 8-15, filed 10/28/2021, with respect to the 35 U.S.C. 101 rejections of claims 1, 3 and 5-14 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1, 3 and 5-14 have been maintained. 
Applicant argues on pages 8 and 9 that the MPEP “confirms that the pending claims are directed to eligible subject matter”, and further argues that the claims are eligible at both prongs 
First, Applicant argues in pages 9-11 that the claims do not recite a method of organizing human activity. Examiner respectfully disagrees. While Examiner agrees that not all methods of human activity are abstract ideas, the methods of organizing human activity in the present application fall into the enumerated categories of managing commercial interactions and managing interactions between people. Specifically, maintaining a pool of couriers, identifying a plurality of couriers, filtering of a display of couriers and items, and allocating one or more routes to couriers based on geographical proximity comparison between delivery quantities of couriers and quantity of items, decreasing delivery quantities of couriers and allocating routes based on the decreased quantities all at least recite business relations (e.g. assigning delivery tasks) between the operator of the claimed electronic apparatus and the couriers. Per MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as…2) Certain methods of organizing human activity -…commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” (emphasis added). Therefore, these limitations recite an abstract idea that falls under the enumerated groupings of judicial exceptions, specifically reciting business relations that fall under the Certain Methods of Organizing Human Activity category. Further, Applicant’s argument that the limitations selected on pages 10 and 11, and therefore the claim as a whole, “cannot reasonably be categorized” as one of the enumerated categories of Certain Methods of Organizing Human Activity amounts to no more than mere allegations of patentability and is therefore not persuasive.
Applicant’s arguments on page 11 that the implementation of a GUI and display for filtering couriers and items, as well as for receiving user input to allocate an unassigned route to a courier, precludes the claims from reciting a judicial exception is similarly unpersuasive. The GUI/display and customizable ranges of statuses recited in the claims are classified as recites a judicial exception. See MPEP 2106.04 II.A.2. “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?” Regarding the meaning of “additional elements”, footnote 24 of the 2019 PEG states “USPTO guidance uses the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Again, whether an additional element or combination of elements integrate the exception into a practical application should be evaluated on the claim as a whole.” Therefore, while the GUI itself does not recite a judicial exception, it also does not preclude other limitations in the claim from reciting a judicial exception.
Second, regarding prong two of step 2A, Applicant argues on pages 11-12 that Prong two analysis is unnecessary because the claims allegedly do not recite a judicial exception. For the reasons discussed above, Examiner respectfully disagrees. Applicant further argues on pages 12-13 that the same limitations listed on pages 10-11 of Applicant’s arguments integrate any judicial exception into a practical application because they recite a particular technique for filtering a plurality of couriers and routes to identify one or more routes and couriers based on input received via a GUI, allocating one or more routes in real time to one or more couriers to generate a recommended allocation, generating based on additional user input an allocation including the recommended allocation or an updated allocation, and transmitting a work command based on the allocation. Applicant also cites to their specification for improvements to the particular approach to the transaction, which Applicant also argues integrates the claims into a practical application. Examiner respectfully disagrees. First, regarding the citations to Applicant’s specification, Applicant notes the benefits of the pending application as “more accurately and efficiently allocat[ing] items to couriers” [0002] of the specification, and being able to process irregular/temporary couriers ([0003] of the specification). These improvements are improvements to the judicial exception of the business relation of assigning routes to 
Instead, at Prong 2 of step 2A, it is considered whether the additional elements that fall outside the judicial exceptions integrate the claims into a practical application. The steps of the “particular technique” recited above do contain additional elements. However, as will be discussed in further detail below, the additional elements of a graphical user interfaces, along with the other additional elements in the claims but not argued, do not integrate the claims into a practical application because they amount to no more than mere instructions to apply the judicial exception using generic computer components, see MPEP 2106.04(d)I. Specifically, graphical user interfaces that display information and can change based on user inputs is generic computer implementation of a GUIs. Further, the GUIs claimed are not an improvement to GUIs themselves, but instead are being used as tools to achieve the goal of optimal assignment of routes to couriers, which as discussed above is a judicial exception. The allocating being done in “real time” similarly amounts to generic computer implementation and also does not integrate the claims into a practical application. Finally, the transmitting a work 
Next, Applicant argues on pages 14-15 that the claims are eligible under Step 2B because “recites elements that are not part of the alleged abstract idea and were not "well-understood, routine, conventional activity in the field" at the time the application was filed”. Examiner respectfully disagrees. 
First, per MPEP 2106.05 II. recites, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s)
When considering Applicant’s arguments regarding step 2B, Examiner notes that several of the elements Applicant cites to as evidence of eligibility are not evaluated at step 2B. Specifically, “based on input, filtering a plurality of couriers and routes to identify one or more routes and one or more couriers, allocating one or more routes to one or more couriers to generate a recommended allocation, generate an allocation, based on additional input, including the recommended allocation or an updated allocation” are all part of the judicial exception of managing the commercial interactions and managing interactions between people, as discussed above. Therefore, per the MPEP 2106.05 II. these limitations are not evaluated at step 2B. In addition, Applicant’s arguments citing [0002] and [0003] from Applicant’s specification reference improvements to the judicial exception and are also not evaluated at Step 2B.
When considering the portion of the claim argued by Applicant, Examiner has identified the graphical user interfaces used to receive user input and the transmitting of a work command as additional elements in Prong Two of Step 2A. These additional elements are carried over into Step 2B. 
When identifying the graphical user interfaces as additional elements in Prong Two of Step 2A, Examiner identified them as no more than merely applying the judicial exception using generic computer components. Per MPEP 2106.05(f) “implementing an abstract idea on a generic computer, does not…add significantly more in Step 2B”. Per MPEP 2106.05 II. above, this conclusion is carried over from Prong Two of Step 2A. Therefore, the graphical user interfaces do not amount to significantly more than the judicial exception.
When identifying the transmitting of a work command as an additional element in Prong Two of Step 2A, Examiner identified it as post-solution extra-solution activity. Per MPEP 2106.05 II. above, this additional element must be reconsidered at Step 2B due to its classification as extra-solution activity. However, re-evaluation of this additional element does not conclude that the element is more than what is well-understood, routine and conventional. Specifically, per MPEP 2106.05(d) II. transmitting data over a network has been recognized by 
When considering these additional elements in combination, including with the remaining elements that will be discussed in more detail below, the additional elements of the present claims do not add significantly more than the judicial exception. The combination of merely applying the judicial exception and well-understood, routine and conventional extra-solution activity present in the claimed invention still does not amount to significantly more than the judicial exception.
For the reasons stated above, improvements to the judicial exception that are implemented via applying the exception using generic computer implementation and well-understood, routine and conventional extra-solution activity do not amount to significantly more than the judicial exception. Therefore, Applicant’s arguments that the claims are eligible at Step 2B are not persuasive. The 35 U.S.C. 101 rejections of claims 1, 3 and 5-14 are therefore maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for allocating items for delivery routes and couriers. 
Claim 1 recites the concept of allocating items for delivery routes and couriers which is a certain method of organizing human activity including managing commercial interactions and managing interactions between people. A method operable for allocating items to a courier, the method comprising: maintaining a variable pool of couriers; identifying, from the variable pool of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic apparatus, a plurality of delivery applications, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, and a terminal associated with a courier. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. The transmitting, by the electronic apparatus to a terminal, of a work command for a route allocated to the courier of the one or more routes based on the allocation is post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a plurality of delivery applications, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, and a terminal associated with a courier amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. Furthermore, 
Claims 3 and 5-11 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional element of a particular terminal associated with each of the plurality of couriers. The claim does not integrate the abstract idea into a practical application because the element of a particular terminal associated with each of the plurality of couriers is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 1 while introducing the additional elements of a non-transitory computer readable medium and a computer. The claim does not integrate the abstract idea into a practical application because the elements of a non-transitory computer readable medium and a computer are recited at a high-level of generality such that 
Claim 14 recites the concept of allocating items for delivery routes and couriers which is a certain method of organizing human activity including managing commercial interactions and managing interactions between people. Maintain a variable pool of couriers; identify, from the variable pool of couriers, a plurality of couriers associated; identify a delivery area and a delivery quantity for each of the plurality of couriers and a plurality of items; classify a plurality of items into a plurality of routes, wherein each route corresponds to one or more items; cause display of a customizable range of courier statuses of the plurality of couriers and a customizable range of items among the plurality of items; based on first input received, filter the plurality of couriers and the plurality of items to identify one or more couriers and one or more items, wherein the first input identifies a selection from the customizable range of courier statuses and a selection from the customizable range of items; allocate one or more routes of a plurality of routes to one or more couriers of the plurality of couriers to generate a recommended allocation, wherein allocating of the one or more routes to the one or more couriers is based on a geographical proximity between a particular delivery area for the one or more couriers and each of the plurality of routes and comparison between a particular delivery quantity for the one or more couriers and a quantity of items for each of the plurality of routes, wherein further: decrease the delivery quantity for each of the plurality of couriers according to a preset rate, and allocate the one or more routes to the one or more couriers based on information regarding the decreased delivery quantity; cause display of the recommended allocation, further displays one or more unallocated routes of the plurality of routes or one or more unallocated couriers of the plurality of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic apparatus, a controller, a plurality of delivery applications, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, a communication device, a terminal associated with a courier. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. The transmitting, by a communication device to a terminal, of a work command for a route allocated to the courier of the one or more routes based on the allocation is post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a controller, a plurality of delivery applications, a graphical user interface, a communication device, a terminal associated with a courier amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. Furthermore, the transmitting of the data over a network to a device amounts to well-understood, routine, and conventional extra-solution activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious Subject Matter
Claims 1, 3 and 5-14 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Rajkhowa et al. (U.S. Pre-Grant Publication No. 2020/0342387, hereafter known as Rajkhowa) in view of Mo et al. (U.S. Pre-Grant Publication No. 2020/0265367, hereafter known as Mo), further in view of Weiby et al. (U.S. Pre-Grant Publication No. 2020/0327492, hereafter known as Weiby) and Ladden et al. (U.S. Pre-Grant Publication No. 2016/0171439, hereafter known as Ladden) 
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Rajkhowa teaches:
Maintaining, in real-time, by the electronic apparatus, a variable pool of carriers (see [0035] “Driver profiles are received by the driver selection system 22 and added to a set of available driver profiles 52… When a driver associated with a selected driver profile accepts an assigned order, the driver selection system 22 implements an assignment process 60 to remove the order and the driver profile from the current available queues 52, 56. After performing a delivery, a driver profile may be returned to the set of available driver profiles 52 and/or the driver profile may exit (e.g., the driver is no longer accepting orders)” driver is removed from pool during delivery of an order and can exit the pool when no longer accepting orders)
identifying, by the electronic apparatus from the variable pool of couriers, a plurality of couriers associated with a plurality of delivery applications (see [0016] “the processor subsystem 4 may be arranged to run an operating system (OS) and various applications…Examples of applications comprise, for example, network applications, local applications, data input/output applications, user interaction applications” and [0031] “the driver systems 28a-28c comprise a system 2, as described above” and [0033] “The driver profiles may be generated by individual drivers when signing-up (e.g., onboarding) to be a driver, for example, using a driver system 28a-28c” identifying plurality of couriers based on profile information entered via delivery app associated with the courier)
Identification of information for desired delivery area and delivery quantity for deliverers (as discussed in the 03/04/21 Office Action)
Mo teaches:
Identification of information for items, allocating the routes to couriers based on information provided and transmitting a work command for the route allocated to the courier device (as discussed in the 03/04/21 Office Action) 
Classifying a plurality of routes based on the plurality of items, wherein each route corresponds to one or more items (see Examiner’s interpretation in the 35 U.S.C. 112b section above and Mo [0106])
Weiby teaches:
causing, by the electronic apparatus, display of a graphical user interface; based on input received via the graphical user interface, filtering, by the electronic apparatus, the plurality of couriers to identify one or more couriers (see Fig. 3 and [0128] – [0129] “receive a filter parameter via the graphical user interface; and filter the carrier data for the plurality of carriers displayed in the graphical user interface using the filter parameter”)
Ladden teaches:
causing, by the electronic apparatus, display of a graphical user interface; based on input received via the graphical user interface, filtering, by the electronic apparatus, the plurality of items to identify one or more items (see Fig. 8 and [0180] “the user interface 1800 can filter display results according to various parameters (e.g., filter by order number, reference number, customer name, dates, times, flags, line item number, phone number, retailer, manufacturer, a region, an address, an internally-identified region, filter out orders with more than 5 line items, etc.) or can sort results responsive to a user input (e.g., in ascending or descending order of line item count, display fulfilled items first, etc.) in order to quickly and efficiently allow a user (e.g., delivery personnel) to navigate order information”)
The prior art fails to explicitly teach:
Combination in the allocating routes step, allocating routes alone is feasible but not as written in claim 1 such that “allocating one or more routes to one or more couriers based on geographical proximity between a desired delivery area of each of the plurality of and a quantity of items included in each of the plurality of routes”.
Also, Rajkhowa, Mo, Weiby and Ladden fail to teach:
decreasing the delivery quantity of each of the plurality of couriers according to a preset rate; and 
-20-allocating the one or more routes to the one or more couriers based on information regarding the decreased delivery quantity.
in response to determining a desired delivery quantity of a first courier exceeds a predetermined quantity, decreasing the desired delivery quantity of the first courier to a higher rate than the preset rate.
Other prior art of record does not cure these deficiencies. Erdogan et al. (“Modelling and solving an m-location, n-courier, priority-based planning problem on a network”, Originally published January 2012) teaches the delivery quantity of each courier being subject to a static constraint when assigning routes to couriers, and does not explicitly teach decreasing the delivery quantity of each of the plurality of couriers. 
Scott et al. (U.S. Pre-Grant Publication No. 2006/0167734) teaches a user updating an allocation routes to carriers, including assigning routes to carriers that were not previously assigned a route (see [0127] for unassigned carriers, [0082] for assigning a route to carrier). However, Scott also does not explicitly teach decreasing the delivery quantity of each of the carriers according to a preset rate.
Claims 3 and 5-12 are novel/non-obvious by virtue of their dependence on novel/non-obvious claim 1. 
Claim 13 is novel/non-obvious for similar reasons as described above regarding claim 1. 
Claim 14 is novel/non-obvious for similar reasons as described above regarding claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                       /ALLISON G WOOD/Primary Examiner, Art Unit 3625